305 S.E.2d 769 (1983)
In the Matter of O'Shea STERLING, a minor child.
No. 8229DC820.
Court of Appeals of North Carolina.
August 16, 1983.
*770 E. Penn Dameron, Jr., Dameron & Burgin, Marion, for petitioner-appellee.
Carnes & Little by Stephen R. Little, Marion, for respondent-appellant.
PHILLIPS, Judge.
The respondent having excepted to none of the court's findings of fact, they are conclusive, In re Biggers, 50 N.C.App. 332, 274 S.E.2d 236 (1981), and the only question for determination is whether the facts so found support the court's conclusions that the respondent neglected the child within the meaning of G.S. 7A-289.32 and G.S. 7A-517(21), has demonstrated that she will not properly care for it, and that the child's best interests require that the respondent's parental rights be terminated.
The court's findings, among other things, establish that during the four years or so preceding the filing of the action that: The child was left in foster care from October, 1977 until March, 1979, a period of seventeen months, during which respondent visited the child on only five separate occasions for a total of only eleven days, and that for substantial periods during those seventeen months, her whereabouts were unknown; soon after custody was returned to respondent in March, 1979, she left the child with distant relatives and received psychiatric care for a mental and emotional malady at Broughton Hospital until April 9, 1980; following her release from the hospital, she and the child lived with a man named Ronnie Sears for two weeks, after which respondent requested that the child be returned to foster care or placed for adoption; the child was returned to foster care and since then respondent has visited him only twice; she has made no reasonable effort to obtain regular employment or even to be employable, and, without reason or explanation, dropped out of a CETA program that Social Services got her in after two weeks; she drank heavily, was arrested for drunkenness several times, lived under a bridge for several days, and was again committed to Broughton Hospital for inebriacy; and failed to provide any amount whatever for the child's support during all the period involved.
These findings support the conclusions made and the order appeal from is therefore
Affirmed.
WELLS, J., concurs.
HEDRICK, J., concurs in result.